           Case 2:18-cv-02754-AB Document 21 Filed 02/06/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHARON KETTLES                                               CIVIL ACTION

           vs.

CUSTOMERS BANK                                                NO. 18-2754



                                            ORDER


               AND NOW, TO WIT: 5th day                February 2019,
it having been reported that the issues between the parties in the above action has been settled
and upon Order of the Court pursuant to the provisions of Rule 41.1 (b) of the Local Rules of
Civil Procedure of this Court it is

              ORDERED that the above action is DISMISSED with prejudice, pursuant to
agreement of counsel without costs.




                                                  Kate Barkman, Clerk of Court



                                                      ~:~~~
                                                        Civil Deputy/Secretary


Civ 2 (8/2000)
41(b).frm


COPIES VIA ECF ON 2/6/2019
                           Case 2:18-cv-02754-AB Document 21 Filed 02/06/19 Page 2 of 2



                            ~\1URPH\T             LJ\\V GROUP, LLC
                               DEDICATED TO PROTECTING EMPLOYEE RIGHTS




ATTORNEYS

MICHAEL MURPHY••                     February 5, 2019
MICHAEL C. GROH"*"
BENJAI\UN SALVINA*'"                 Via Facsimile Only: 215-580-2356
PREEY A BA;.~SAL""
EDMUt\'TI C. CELIESIUS*              The Honorable Anita B. Brody
                                     United States District Court
*(Admitted in PA)                    Eastern District of Pennsylvania
 **(Admitted in PA &    NJ)          James A. Byrne U.S. Courthouse
"*"'(Admitted in PA,   NJ, &   Nf)
                                     601 Market Street, Suite 7613
                                     Philadelphia, PA 19106-1797

                                            Re:     Sharon Kettles v. Customers Bank
                                                    U.S. District Court, E.D.P.A, CiVil Action No.: 18-cv-02754

                                     Dear Judge Brody:

                                            I am counsel for the Plaintiff, Sharon Kettles, in the above-referenced
                                     matter. The purpose of my writing is to advise that the parties have settled this
                                     matter amicably. Accordingly, the parties hereby request dismissal of this matter,
                                     with prejudice and without costs.

                                            Thank you for your time and consideration.




                                     MM/el
                                     Cc: Magistrate Judge David Strawbridge (via facsimile)
                                     James Gavin, Esquire (via electronic mail)




Eight Penn Ctr., Ste. 2000
1628 John F. Kennedy Blvd.
Philadelphia, PA 19103
T: 267.273.1054 F: 215.525.0210
murphy@phillyemploymentlawyer.com
www.phillyemploymentlawyer.com
